                      Case 7:20-cv-00247-HL Document 1 Filed 12/10/20 Page 1 of 15


Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination



                                       UNITED STATES DISTRICT COURT,,·
                                                                                                                        FILED
                                                                        for the                                         DEC 10 2020
                                                           Middle District of Georgia
                                                                                              B                 UNITED STATES DISTRICT COURT
                                                                                                                 MiDDLE DISTRICT OF GEORGIA

                                                                  Valdosta Division

                    Asha V. Ranson-Dillard
                                                                          )       Case No.
                                                                          )                    (to be filled in by the Clerk's Office)
                                                                          )
                              Plainti.ff(s)
(Write the full name of each plainti.ff who is filing this complaint.     )
If the names of all the plainti.ffs cannot fit in the space above,        )       JuryTrial: (checkone)     ~Yes 0No
please write "see attached" in the space and attach an additional
                                                                          )
page with the full list of names.)
                                                                          )
                                -v-
                                                                          )
                                                                          )
           Technical College System of Georiga
                                                                          )
                                 &
           Southern Regional Technical College                            )
                                                                          )
                              Defendant(s)                                )
(Write the full name of each defendant who is being sued. If the          )
names of all the defendants cannot fit in the space above, please
write "see attached" in the space and attach an additional page
                                                                          )
with the full list of names.)



                             COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I.        The Parties to This Complaint
          A.        The Plaintiff(s)

                    Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                    needed.
                              Name                                  Asha V. Ranson-Dillard
                              Street Address                        208 Stallion Circle
                              City and County                       Thomasville / Thomas
                              State and Zip Code                    Georgia, 31792
                              Telephone Number                      229-403-0138
                              E-mail Address                        asha_dillard @yahoo.com


         B.         The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person's job or title (if known). Attach additional pages if needed.

                                                                                                                                         Page I of 6
                      Case 7:20-cv-00247-HL Document 1 Filed 12/10/20 Page 2 of 15


Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                    Defendant No. 1
                               Name                              Technical College System of Georiga
                               Job or Title   (if known)         C/O Josh McKoon, General Counsel ( for Defendant)
                               Street Address                    1800 Century Place N.E., Suite 400
                               City and County                   Atlanta / Fulton
                               State and Zip Code                Georgia, 30345
                               Telephone Number                  (404) 327 -6833
                               E-mail Address       (if known)



                    Defendant No. 2
                               Name                              Southern Regional Technical College
                              Job or Title    (if known)         C/O Josh McKoon, General Counsel (for Defendant)
                              Street Address                     1800 Century Place N.E., Suite 400
                              City and County                    Atlanta / Fulton
                              State and Zip Code                 Georgia, 30345
                              Telephone Number                   (404) 327-6833
                              E-mail Address       (if known)



                    Defendant No. 3
                              Name
                              Job or Title (if known)
                              Street Address
                              City and County
                              State and Zip Code
                              Telephone Number
                              E-mail Address       (if known)



                    Defendant No. 4
                              Name
                              Job or Title (if known)
                              Street Address
                              City and County
                              State and Zip Code
                              Telephone Number
                              E-mail Address       (if known)




                                                                                                                     Page 2 of 6
                      Case 7:20-cv-00247-HL Document 1 Filed 12/10/20 Page 3 of 15


Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


          C.         Place of Employment

                     The address at which I sought employment or was employed by the defendant(s) is

                               Name                              Southern Regional Technical College
                               Street Address                    15689 U.S. Hwy 19 North
                               City and County                   Thomasville / Thomas
                               State and Zip Code                Georiga, 31792
                               Telephone Number                  (229) 225-4096


II.       Basis for Jurisdiction

          This action is brought for discrimination in employment pursuant to (check all that apply):

                 ~               Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-l 7 (race,
                                 color, gender, religion, national origin).

                                 (Note: In order to bring suit in federal district court under Title VII, you must first obtain a
                                 Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

                 ~               Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

                                 (Note: In order to bring suit in federal district court under the Age Discrimination in
                                 Employment Act, you must first file a charge with the Equal Employment Opportunity
                                 Commission.)

                 ~               Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

                                 (Note: In order to bring suit in federal district court under the Americans with Disabilities
                                 Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
                                 Opportunity Commission.)

                 ~               Other federal law (specify the federal law):
                                 Rehabiltiation Act of 1973
                                -------------     ---


                                 Relevant state law (specify. if known):
                                 Rehabiltiation Act of 1973

                 •               Relevant city or county law (specify. if known):




                                                                                                                            Page 3 of 6
                      Case 7:20-cv-00247-HL Document 1 Filed 12/10/20 Page 4 of 15


Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination




III.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

          A.        The discriminatory conduct of which I complain in this action includes (check all that apply):


                                          Failure to hire me.
                                          Termination of my employment.
                                          Failure to promote me.
                                          Failure to accommodate my disability.
                                          Unequal terms and conditions of my employment.
                                          Retaliation.
                                          Other acts (specify):    Hostile, unsafe, and unhealthy work enviroment
                                         (Note: Only those grounds raised in the charge filed with the Equal Employment
                                         Opportunity Commission can be considered by the federal district court under the
                                         federal employment discrimination statutes.)

        B.          It is my best recollection that the alleged discriminatory acts occurred on date(s)
                    2018 until present but not limited to (made claims due to previous acts of discrimination etc.)


        C.          I believe that defendant(s) (check one):
                           ~              is/are still committing these acts against me.
                           D              is/are not still committing these acts against me.


        D.          Defendant(s) discriminated against me based on my (check all that apply and explain):

                           ~              race

                           ~              color

                           •              gender/sex

                           •              religion

                           •~             national origin
                                          age (year of birth)         1978      (only when asserting a claim of age discrimination.)
                           ~              disability or perceived disability (specify disability)
                                           Bilat.Carpal Tunnel, Acute Stress Reaction, Anxi.others


        E.          The facts of my case are as follows. Attach additional pages if needed.




                                                                                                                              Page 4 of 6
                      Case 7:20-cv-00247-HL Document 1 Filed 12/10/20 Page 5 of 15


Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                                                       COMPLAINT

                   Comes now Plaintiff Asha V. Ranson-Dillard ( hereinafter, "Plaintiff" ) and hereby submits this Complaint
                   showing the Court as follows:

                   ( Please see the attached pages) Complaint dates: 2018 until present but not limited to (made claims
                   due to previous acts of discrimination etc.) Complaint locations: local and at state level



                    (Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
                    your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
                    relevant state or city human rights division.)

IV.     Exhaustion of Federal Administrative Remedies

       A.           It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
                    my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                    on (date)

                   November 8, 2018 - Original Charge
                   June 12 , 2019   - Amended Charge

       B.           The Equal Employment Opportunity Commission (check one):

                           •              has not issued a Notice of Right to Sue letter.

                           •              issued a Notice of Right to Sue letter, which I received on (date)   10/23/2020
                                         (Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
                                         Opportunity Commission to this complaint.)

       C.           Only litigants alleging age discrimination must answer this question.

                    Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
                    regarding the defendant's alleged discriminatory conduct (check one):


                           ~              60 days or more have elapsed.
                           D              less than 60 days have elapsed.


V.     Relief

       State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
       arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
       amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
       or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
       money damages.




                                                                                                                            Page 5 of 6
                       Case 7:20-cv-00247-HL Document 1 Filed 12/10/20 Page 6 of 15


Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

        Prayer for Relief:
        A. That the Court take jurisdiciton of this matter:
        B. That process be served;
        C. That the Court award Plaintiff back pay and other lost benefits;
        D. That the Court award Plaintiff front pay or other prospective relief;
        E. That the Court award Plaintiff compensatory damages in an amount to be determined by the trier of fact;
        F. That the Court award Plaintiff reasonable attorneys' fees and costs in this action;
        G. That the Court grant Plaintiff the right to have a jury trial on all issues triable to a jury; and
        H. That the Court grant such additional relief as the Court deems proper and just.

VI.     Certification and Closing

        Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
        and belief that this complaint: ( 1) is not being presented for an improper purpose, such as to harass, cause
        unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
        nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
        evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
        opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
        requirements of Rule 11.



        A.          For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my case.

                    Date of signing:                  12/10/2020


                    Signature of Plaintiff
                    Printed Name of Plaintiff              Asha V. Ranson-Dillard


        B.          For Attorneys

                    Date of signing:


                    Signature of Attorney
                    Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                    Street Address
                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                      Page 6 of 6
          Case 7:20-cv-00247-HL Document 1 Filed 12/10/20 Page 7 of 15




                                      COMPLAINT


Comes NOW Plaintiff Asha V. Ranson-Dillard (hereinafter, "Plaintiff") and hereby
submits this Complaint showing the Court as follows:

                                   INTRODUCTION

                                            1.

This is a case arising out of Defendant's employment discrimination, and
retaliation against Plaintiff in violation of Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C § 2000e et seq.("Title VII"), discrimination due to disability and
retaliation against in violation of Title I of the Americans with Disabilities Act of
1990, 42 U.S.C § 12101 et seq. as amended, and discriminated against because of
age {40), in violation of the Age Discrimination in Employment Act of 1967,
29 U.S.C § 621 et seq. as amended.



                            JURISDICTION AND VENUE

                                            2.
Plaintiff's claims present federal questions over which the Court has jurisdiction
pursuant to 1331, 28 U.S.C § 1331, § 1343 (a), 42 U.S.C § 2000e-S(f) (3),
42 U.S.C § 12101, and 29 U.S.C § 621.

                                            3.
Venue is proper to 42 U.S.C § 2000e-S(f) (3), 42 U.S.C § 12101, and
29 U.S.C § 621 and pursuant to 28 U.S.C § 1391 (b) and (c), and as every act of
which Plaintiff complains occurred in the Valdosta Division of the United States
District Court for the Middle District of Georgia.
          Case 7:20-cv-00247-HL Document 1 Filed 12/10/20 Page 8 of 15




                                          4.

Plaintiff is a resident of the State of Georgia and submits to the jurisdiction of this
Court.



                                          5.


Defendant Technical College System of Georgia (hereinafter "TCSG") is an
educational institute that was registered with the Secretary of State to conduct
business in the State of Georgia at all times relevant to the allegations in this
complaint, and may be served with process upon its registered counsel, Josh
McKoon, General Counsel (for Defendant), at 1800 Century Place N.E. Suite 400,
Atlanta, Georgia 30345.

                                          6.

Defendant Unit of Technical College System of Georgia; Southern Regional
Technical College (hereinafter "SRTC") is an educational institute that was
registered with the Secretary of State to conduct business in the State of Georgia
at all times relevant to the allegations in this complaint, and may be served with
process upon its registered counsel, Josh McKoon, General Counsel (for
Defendant), at 1800 Century Place N.E. Suite 400, Atlanta, Georgia 30345.

                                          7.

At all times to this complaint, Defendants employed Plaintiff as an integrated
enterprise as they maintained interrelated operations, common management,
centralized control of labor relations and common ownership.

                                          8.

At all times relevant to Plaintiff's claims, Defendants employed 15 or more
employees for each working day in at least 20 or more calendar weeks, including
Plaintiff.
          Case 7:20-cv-00247-HL Document 1 Filed 12/10/20 Page 9 of 15




                                          9.
Plaintiff satisfied all conditions precedent to filing this action, including filing a
charge of discrimination with the U. S, Equal Employment Opportunity
Commission ( "EEOC") and receiving a Notice of Right to Sue within ninety {90) of
filing this civil action.




                             FACTUAL ALLEGATIONS



                                         10.

Plaintiff began working for defendants as fulltime/part-time Student
Activities Coordinator on June 1, 2006. The Plaintiff became fulltime on
or around November 1, 2010. Plaintiff became Director of Student Life
from Student Life Coordinator on effective May 1, 2018.

                                         11.

Asha V. Ranson-Dillard was an employee of Defendants and at all times
relevant to the allegations in this complaint was listed as a Director of
Student Life in filings with the Georgia Secretary of State from May 1,
2018 through June 30, 2020.

                                         12.

Plaintiff was a professional employee of Defendants and was
subordinate to Mrs. Judith Lovorrn and Ms. Leigh Wallace.
         Case 7:20-cv-00247-HL Document 1 Filed 12/10/20 Page 10 of 15




      COUNT ONE- TITLE VII OF CIVIL RIGHTS- Race Discrimination

                                           13.

Plaintiff hereby incorporates each and every preceding paragraph as if fully set
forth herein.

                                           14.

Plaintiff is a black female with Christian values which includes integrity and
morals, and therefore, a member of a protected class under Title VII.

                                           15.

Plaintiff was subject to unwelcome harassment and various other discriminatory
acts due to opposing any and all employment oppression and suppression with
complaints to former employer.

                                           16.

Defendants acted in bad faith, and willfully disregarded Plaintiff's rights under
Title VII, and acted in reckless disregard for Plaintiff's rights under Title VII.

                                           17.

As a result of Defendants 'unlawful actions, Plaintiff has suffered loss
compensation, physical illnesses, emotional distress, loss of enjoyment,
inconvenience, humiliation, and other indignities.



                                           18.

Plaintiff is entitled to damages to be made whole including back pay and loss of
benefits, front pay, compensatory damages, liquidated damages, attorney's fees
and costs of litigation, and all other relief recoverable under Title VII, Title I, and
all applicable laws.
         Case 7:20-cv-00247-HL Document 1 Filed 12/10/20 Page 11 of 15




                          COUNT TWO- TITLE I OF ADA

                                          19.

Plaintiff hereby incorporates each and every preceding paragraph as if fully set
forth herein.

                                          20.

Plaintiff is as an individual with disabilities and/or regarded as an individual with
physical or mental impairment that substantially limits one or more major life
activities. Former employer is aware of record of such an impairment and or
disabilities regarding Plaintiff.

                                          21.

Plaintiff was met with adverse employment actions, discrimination, harassment,
less favorable treatment, and increased scrutiny, for being a person with
disabilities and/or regarded as a person with disabilities and limitations.

                                          22.

Defendants undertook their conduct intentionally and maliciously with respect to
Plaintiff and her federally protected rights, or additionally, and in the alternative,
undertook its conduct recklessly without respect to Plaintiff and federally
protected rights, entitling her to recover all damages.

                                          23.

As a result of Defendants 'unlawful actions, Plaintiff has suffered loss
compensation, physical illnesses, emotional distress, loss of enjoyment,
inconvenience, humiliation, and other indignities.

                                          24.

Plaintiff is entitled to damages to be made whole including back pay and loss of
benefits, front pay, compensatory damages, liquidated damages, attorney's fees
and costs of litigation, and all other relief recoverable under Title VII, Title I, and
all applicable laws.
         Case 7:20-cv-00247-HL Document 1 Filed 12/10/20 Page 12 of 15




                    COUNT THREE TITLE VII RETALIATION
                                         25.

Plaintiff hereby incorporates each and every preceding paragraph as if fully set
forth herein.

                                         26.

Plaintiff was subjected to adverse employment actions and retaliation for
exercising her employee rights in regards to FMLA, Reasonable Accommodations,
and other Disability limitations and Restrictions.



                                         27.

Plaintiff engaged in statutorily protected activity by opposing conduct and actions
made unlawful under Title VII and title I and other laws. Plaintiff did this by
complaining to employer at both the local /state level of the institution and other
federal agencies.

                                         28.

As a result, Plaintiff was exposed to and endured a hostile, unsafe, and unhealthy
work environment.

                                         29.

Plaintiff's allegations may not meet the threshold or rise to the level according to
TCSG & SRTC, but that doesn't mean what she's experiencing and have
experienced is not harassment or bullying, discrimination or retaliation according
to the law.

                                         30.

Because of her protected activity, complaints, disabilities, and employment
injuries and or risk management classification the Defendants retaliated against
Plaintiff by involuntarily terminating her employment.
         Case 7:20-cv-00247-HL Document 1 Filed 12/10/20 Page 13 of 15




                                          31.

The above-pied discriminatory conduct toward Plaintiff constitutes unlawful
retaliation against her in violation of Title VII, Title I, and Rehab Act of 1973.



                                          32.



Plaintiff participated in a complaint process and was retaliated again by employer
as participating in a complaint process is protected from retaliation under all
circumstances.

                                          33.

The negative and adverse actions against the Plaintiff by the Defendant can and
will deter a reasonable employee and or person from opposing unlawful current
and or future discriminations and acts regarding employment.



                                          34.

Defendants undertook their conduct intentionally and maliciously with respect to
Plaintiff and her federally protected rights, or additionally, and in the alternative,
undertook its conduct recklessly without respect to Plaintiff and federally
protected rights, entitling her to recover all damages.



                                          35.

As a result of Defendants 'unlawful actions, Plaintiff has suffered loss
compensation, physical illnesses, emotional distress, loss of enjoyment,
inconvenience, humiliation, and other indignities.
         Case 7:20-cv-00247-HL Document 1 Filed 12/10/20 Page 14 of 15




                                          36.

Plaintiff is entitled to damages to be made whole including back pay and loss of
benefits, front pay, compensatory damages, liquidated damages, attorney's fees
and costs of litigation, and all other relief recoverable under Title VII, Title I, and
all applicable laws.



                                COUNT FOUR ADEA

                                          37.

Plaintiff hereby incorporates each and every preceding paragraph as if fully set
forth herein.



                                          38.

Plaintiff was subjected to unwelcome discrimination which reflects age, race, less
experience, and education. As a result, plaintiff was exposed to less favorable and
unfavorable treatment by employer regarding opposition and complaints of the
above.

                                          39.

Defendants undertook their conduct intentionally and maliciously with respect to
Plaintiff and her federally protected rights, or additionally, and in the alternative,
undertook its conduct recklessly without respect to Plaintiff and federally
protected rights, entitling her to recover all damages.



                                          40.

As a result of Defendants 'unlawful actions, Plaintiff has suffered loss
compensation, physical illnesses, emotional distress, loss of enjoyment,
inconvenience, humiliation, and other indignities.
         Case 7:20-cv-00247-HL Document 1 Filed 12/10/20 Page 15 of 15




                                           41.
Plaintiff is entitled to damages to be made whole including back pay and loss of
benefits, front pay, compensatory damages, liquidated damages, attorney's fees
and costs of litigation, and all other relief recoverable under Title VII, Title I, and
all applicable laws.



                    COUNT FIVE- REHABILITATION ACT OF 1973

                                           42.

Plaintiff hereby incorporates each and every preceding paragraph as if fully set
forth herein.

                                           43.

Defendants acted in bad faith, willfully and wantonly disregarded Plaintiff's rights
under Title VII, and acted in reckless disregard for Plaintiff's rights under Rehab
Act as an individual with disabilities and/or regarded as an individual with
disabilities.

                                           44.

Defendants undertook their conduct intentionally and maliciously with respect to
Plaintiff and her federally protected rights, or additionally, and in the alternative,
undertook its conduct recklessly without respect to Plaintiff and federally
protected rights, entitling her to recover all damages.

                                          45.

As a result of Defendants 'unlawful actions, Plaintiff has suffered loss
compensation, physical illnesses, emotional distress, loss of enjoyment,
inconvenience, humiliation, and other indignities.

                                          46.

Plaintiff is entitled to damages to be made whole including back pay and loss of
benefits, front pay, compensatory damages, liquidated damages, attorney's fees
and costs of litigation, and all other relief recoverable under Title VII, Title I, and
all applicable laws.
